                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 1 of 14


                                                               1    STEVEN A. GIBSON, ESQ.
                                                                    Nevada Bar No. 6656
                                                               2    sgibson@gibsonlowry.com
                                                                    KRISTINA MILETOVIC, ESQ.
                                                               3    Nevada Bar No. 14089
                                                                    kmiletovic@gibsonlowry.com
                                                               4
                                                                                  GIBSON LOWRY LLP
                                                               5               7495 West Azure Drive, Suite 233
                                                                                   Las Vegas, Nevada 89130
                                                               6                   Telephone 702.541.7888
                                                                                    Facsimile 702.541.7899
                                                               7

                                                               8    Attorneys for Plaintiff

                                                               9                                 UNITED STATES DISTRICT COURT

                                                              10                                           DISTRICT OF NEVADA

                                                              11    LAS VEGAS SKYDIVING ADVENTURES                     Case No.: 2:18-cv-02342-APG-VCF
                                                                    LLC, a Nevada limited-liability company,
                                                              12                                                       PLAINTIFF’S MOTION FOR
                                                                                              Plaintiff,               SPOLIATION SANCTIONS AND
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13                                                       SANCTIONS PURSUANT TO THE
                                                                          v.
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                                                                                       COURT’S INHERENT AUTHORITY
                                                              14
                           Las Vegas, Nevada 89130




                                                                    GROUPON, INC., a Delaware corporation,
                                                              15                                                       ORAL ARGUMENT REQUESTED
                                                                                              Defendant.
                                                              16

                                                              17

                                                              18           Plaintiff Las Vegas Skydiving Adventures LLC (“Plaintiff” or “LV Skydiving”), by and
                                                              19    through its counsel, Gibson Lowry LLP, hereby files this Motion for Spoliation Sanctions and
                                                              20    Sanctions Pursuant to the Court’s Inherent Authority (the “Motion”).
                                                              21           This Motion is based on the memorandum of points and authorities set forth herein, the
                                                              22    pleadings and papers of record in this matter, any oral argument of counsel adduced at any
                                                              23    hearing this Court may hold with respect to the Motion, and any other evidence or other material
                                                              24    of which this Court wishes to take notice.
                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                   1
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 2 of 14


                                                               1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                               2    I.     INTRODUCTION

                                                               3           Defendant Groupon, Inc. (“Groupon”)’s tactics in attacking the marketplace unfairly are,

                                                               4    quite unfortunately, spilling over into tactics before this Court. This Court specifically

                                                               5    authorized discovery into whether Groupon used Plaintiff’s mark (“FYROSITY”; the “Mark”).

                                                               6    Plaintiff, by way of written discovery, sought any document that contained the Mark in

                                                               7    Groupon’s possession. Groupon responded that no such document existed. Plaintiff, by way of

                                                               8    both Plaintiff’s own access to publicly accessible Groupon media and through the activities of an

                                                               9    expert in the field, W. Anthony Mason (“Mr. Mason”), found metadata containing the Mark

                                                              10    present in Groupon-controlled media, including, without limitation, in metadata. Furthermore,

                                                              11    Mr. Mason, through a painstaking analysis, has concretely concluded that the Mark must have

                                                              12    existed and/or must exist in Groupon-controlled media. Groupon’s refusal to comply with the
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13    request to turn over the media within which the Mark must exist or have existed is conclusive
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14    evidence of both spoliation and non-compliance with discovery. Sanctions are in order.
                           Las Vegas, Nevada 89130




                                                              15    II.    FACTS

                                                              16           On or about August 7, 2018, the date that Plaintiff was made aware of Groupon’s usage

                                                              17    of the Mark in Groupon-controlled media, Plaintiff notified Groupon of Groupon’s inappropriate

                                                              18    actions regarding Plaintiff’s Mark. Printout of Mesquite Airport’s Facebook page, attached

                                                              19    hereto and incorporated herein as Exhibit 1. Plaintiff filed the complaint on December 10, 2018,

                                                              20    notifying Groupon again of the existence of the Mark in Groupon-controlled media [ECF No. 1].

                                                              21           This Court ordered, on March 11, 2019, that discovery may occur with respect to the

                                                              22    existence and/or use of the Mark in media controlled by Groupon. Order Regarding Motion to

                                                              23    Stay Discovery [ECF No. 19], p.6:19-24.

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                     2
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 3 of 14


                                                               1           Plaintiff, on April 2, 2019, requested Documents 1 that: 1) in any way, in whole or in part,

                                                               2    Concern 2 the Mark; and 2) that in any way, in whole or in part, depict the text “fyrosity.”

                                                               3    Plaintiff Las Vegas Skydiving Adventures LLC’s First Set of Requests for Production of

                                                               4    Documents to Defendant Groupon, Inc., attached hereto and incorporated herein as Exhibit 2,

                                                               5    p.8:5-8 (the “RPDs”).

                                                               6           Groupon responded that no such Documents existed. Defendant Groupon, Inc.’s

                                                               7    Responses to Plaintiff’s Requests for Production of Documents, Set One, attached hereto sans

                                                               8    exhibits and incorporated herein as Exhibit 3, p.6:23-28.

                                                               9           Plaintiff found, through publicly accessible means, the Mark existing in Groupon-

                                                              10    controlled media, attached hereto and incorporated herein as Exhibit 4, Bates LVSKYDIVING-

                                                              11    0050, including, without limitation, the following metadata: “<meta property=“og:title”

                                                              12    content=“skydive Fyrosity | Groupon”>” (emphasis added) (the “Salient Example”).
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14
                           Las Vegas, Nevada 89130




                                                                    1
                                                                      “Documents” was defined as “all Content embodied in any tangible Media, whether in draft, in
                                                                    final, original or reproduction, signed or unsigned, and regardless of whether or not approved,
                                                              15    sent, received, redrafted, or executed. “Document” shall exclude exact duplicates when originals
                                                                    are available, but shall include all native Media copies and all copies made different from
                                                              16    originals by virtue of any writings, notations, symbols, characters, impressions, or any other
                                                                    marks thereon.” Exhibit 2, p.4:22-23.
                                                              17
                                                                    “Content” was defined as ““all material, information, matter, text, Software, data, metadata,
                                                              18    graphics, computer-generated displays and interfaces, images, and works of any nature,
                                                                    including, without limitation, all compilations of the foregoing and all results and/or derivations
                                                              19    of the expression of the foregoing.” (Emphasis added). Exhibit 2, p.4:18-21.
                                                              20    “Media” was defined as “any medium of expression or medium in or through which Content
                                                                    may be embodied or Published (whether tangible or intangible, fixed or unfixed), including,
                                                              21    without limitation, written Communications, electronic mail, letters, correspondence,
                                                                    memoranda, notes, records, returns, voice mail, balance sheets, business records, photographs,
                                                              22    tape or sound recordings, magnetic disks, read-only memory, random access memory, Contracts,
                                                                    agreements, notations of telephone conversations or in-person conversations, diaries, desk
                                                              23    calendars, reports, computer records, data compilations of any type or kind, television, facsimile,
                                                                    telephony, radio, satellite, cable, wire, network, optical means, electronic means, Internet,
                                                              24    intranet, software, compact disks, digital versatile disks, laser disks, digital video displays, multi-
                                                                    media, or materials similar to any of the foregoing, however denominated and to whomever
                                                              25    addressed, and any other method (now known or hereafter developed) for the Publication,
                                                                    retention, conveyance, possession, or holding of Content (definitions for Content, Published,
                                                              26    Communications, and Contracts omitted.) Exhibit 2, p.6:1-12.
                                                              27    2
                                                                     “Concerning” was defined as “depicting, referring to, pertaining to, relating to, about,
                                                                    concerning, regarding, involving, describing, embodying, mentioning, evidencing, arising out of,
                                                              28    discussing or evaluating, whether directly or indirectly.” Exhibit 2, p.4:15-17.

                                                                                                                      3
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 4 of 14


                                                               1            Plaintiff also confirmed by way of expert testimony that the Mark must have existed

                                                               2    and/or exists in Groupon-controlled media and such confirmation is set forth in Mr. Mason’s first

                                                               3    declaration, dated May 28, 2019, attached hereto and incorporated herein as Exhibit 5 (the “First

                                                               4    Mason Declaration”).

                                                               5            On May 17, 2019, in regards to the RPDs, counsel for Groupon stated that Groupon

                                                               6    conducted an exhaustive metadata search and nothing “on Groupon’s site or in Groupon’s

                                                               7    universe” mentions the Mark. Declaration of Kristina Miletovic, Esq., attached hereto and

                                                               8    incorporated herein as Exhibit 6, p.2:2-4. Counsel for Plaintiff discussed Groupon’s use of the

                                                               9    Mark in Groupon’s social media advertising. Counsel for Groupon responded that the responses

                                                              10    to RPDs “are what they are” and that any usage of the Mark in Groupon’s social media

                                                              11    advertising is “incidental.” Id., at 2:5-7.

                                                              12            In deposition, Plaintiff presented to Groupon’s corporate representative Mr. Pankaj
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13    Kumar (“Mr. Kumar”) the First Mason Declaration and Mr. Kumar appeared to disagree with
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14    Mr. Mason’s findings. Deposition Transcript of Pankaj Kumar, attached hereto and incorporated
                           Las Vegas, Nevada 89130




                                                              15    herein as Exhibit 7, p. 52-109.

                                                              16            Upon review of Mr. Kumar’s deposition testimony, Mr. Mason prepared a supplemental

                                                              17    declaration (attached hereto and incorporated herein as Exhibit 8 and known herein as the

                                                              18    “Second Mason Declaration”) addressing Mr. Kumar’s testimony and stating emphatically that

                                                              19    Mr. Mason remains convinced that the Mark must have existed and/or exists in Groupon-

                                                              20    controlled media and that Mr. Kumar’s observations are troubled at best.

                                                              21    III.    ARGUMENT

                                                              22            A.      The Spoliation Standard.

                                                              23            Destruction of and failure to preserve documents clearly constitutes spoliation. Indeed,

                                                              24    Federal Rule of Civil Procedure (“FRCP”) 37(e) clearly provides:

                                                              25                    “(e) FAILURE TO PRESERVE ELECTRONICALLY STORED
                                                                                    INFORMATION. If electronically stored information that should have
                                                              26                    been preserved in the anticipation or conduct of litigation is lost
                                                                                    because a party failed to take reasonable steps to preserve it, and it
                                                              27                    cannot be restored or replaced through additional discovery, the
                                                                                    court:
                                                              28                    (1) upon finding prejudice to another party from loss of the

                                                                                                                      4
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 5 of 14


                                                               1                   information, may order measures no greater than necessary to cure
                                                                                   the prejudice; or
                                                               2                   (2) only upon finding that the party acted with the intent to deprive
                                                                                   another party of the information’s use in the litigation may:
                                                               3                     (A) presume that the lost information was unfavorable to the
                                                                                   party;
                                                               4                     (B) instruct the jury that it may or must presume the information
                                                                                   was unfavorable to the party; or
                                                               5                     (C) dismiss the action or enter a default judgment.”

                                                               6    The applicable standard of proof for spoliation motions in the Ninth Circuit is the preponderance
                                                               7    of evidence. OmniGen Research, LLC v. Wang, 321 F.R.D. 367, *372, 2017 U.S. Dist. LEXIS
                                                               8    78107, 2017 WL 2260071 (D. Or. May 23, 2017) (citing, e.g. Compass Bank v. Morris Cerullo
                                                               9    World Evangelism, 104 F. Supp. 3d 1040, 1052-53 (S.D. Cal. 2015); LaJocies v. City of N. Las
                                                              10    Vegas, No. 2:08-CV-00606-GMN, 2011 U.S. Dist. LEXIS 49046, 2011 WL 1630331, at *1 (D.
                                                              11    Nev. Apr. 28, 2011)). The party seeking spoliation sanctions must prove:
                                                              12                   (1) the party having control over the evidence had an obligation to
                                                                                   preserve it when it was destroyed or altered; (2) the destruction or
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13                   loss was accompanied by a ‘culpable state of mind’; and (3) the
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                                                   evidence that was destroyed or altered was ‘relevant’ to the claims
                                                              14
                           Las Vegas, Nevada 89130




                                                                                   or defenses of the party that sought the discovery of the spoliated
                                                                                   evidence.
                                                              15

                                                              16    Brannan v. Bank of Am., No. 2:16-cv-01004-GMN-GWF, 2017 U.S. Dist. LEXIS 148527, at *4-

                                                              17    5 (D. Nev. Sep. 13, 2017) (citing Surowiec v. Capital Title Agency, Inc., 790 F. Supp. 2d 997,

                                                              18    1005 (D. Ariz. 2011). A spoliation remedy requires some degree of culpability. UMG

                                                              19    Recordings, Inc. v. Hummer Winblad Venture Partners (In re Napster, Inc. Copyright Litig.),

                                                              20    462 F. Supp. 2d 1060, 1067 (N.D. Cal. 2006). The common-law and the FRCP 37(e) duties to

                                                              21    preserve evidence are consonant. Spencer v. Lunada Bay Boys, No. CV 16-02129-SJO (RAOx),

                                                              22    2017 U.S. Dist. LEXIS 217424, at*16-17 (C.D. Cal. Dec. 13, 2017) (citing Committee Notes on

                                                              23    Rules – 2015 Amendment). “A party must preserve evidence it knows or should know is relevant

                                                              24    to a claim or defense of any party, or that may lead to the discovery of relevant

                                                              25    evidence.” Spencer, at *16-17 (citing Compass Bank v. Morris Cerullo World Evangelism, 104

                                                              26    F. Supp. 3d 1040, 1051 (S.D. Cal. 2015). When the duty to preserve arises is an objective

                                                              27    standard that asks not whether the party in fact reasonably foresaw litigation, but whether a

                                                              28    reasonable party in the same factual circumstances would have reasonably foreseen

                                                                                                                     5
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 6 of 14


                                                               1    litigation. Spencer, at *16-17 (citing ILWU-PMA Welfare Plan Board of Trustees v. Connecticut

                                                               2    General Life Insurance Co., No. C 15-02965 WHA, 2017 U.S. Dist. LEXIS 10529, 2017 WL

                                                               3    345988, at *4 (N.D. Cal. Jan. 24, 2017)). “When litigation is ‘reasonably foreseeable’ is a

                                                               4    flexible fact-specific standard that allows a district court to exercise the discretion necessary

                                                               5    to confront the myriad factual situations inherent in the spoliation inquiry.” Spencer, at *16-17

                                                               6    (citing Security Alarm Financing Enterprises, L.P. v. Alarm Protection Technology, Case No.

                                                               7    3:13-cv-00102-SLG,2016 U.S. Dist. LEXIS 168311, 2016 WL 7115911, at *3 (D. Alaska Dec.

                                                               8    6, 2016) (quoting Micron Tech., Inc. v. Rambus Inc., 645 F.3d 1311, 1320 (Fed. Cir.

                                                               9    2011))). Unequivocally, the latest date that the duty to preserve evidence attaches is the date on

                                                              10    which a complaint is filed. In re Napster, at 1068 (holding that the duty to preserve evidence

                                                              11    attaches as soon as litigation is probable or reasonable anticipated, even if a complaint has not

                                                              12    yet been filed). The proper intent inquiry is “whether the party intended to impair the ability of
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13    the adverse party to preserve its claims or defenses.” Brown v. Albertsons, LLC, No. 2:16-cv-
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14    01991-JAD-PAL, 2017 U.S. Dist. LEXIS 72118, at *26 (D. Nev. May 10, 2017) (citing Micron
                           Las Vegas, Nevada 89130




                                                              15    Technology, Inc. v. Rambus, Inc., 645 F.3d 1311, 1320 (9th Cir. 2011) (citing Schmid v.

                                                              16    Milwaukee Elec. Tool Corp., 13 F.3d 76, 80 (3rd Cir. 1994))). In the Ninth Circuit, bad faith is

                                                              17    not required to warrant an imposition of sanctions. Brannan, at *5 (citing Reinsdorf v. Skechers

                                                              18    U.S.A., Inc., 296 F.R.D. 604, 627 (C.D. Cal. 2013)). A party’s destruction of evidence qualifies

                                                              19    as willful if the party has “some notice that the documents were potentially relevant to the

                                                              20    litigation before they were destroyed.” OmniGen Research, LLC, at *371 (citing Leon, at

                                                              21    959). Many courts in the Ninth Circuit have instructed that “the culpable state of mind includes

                                                              22    negligence.” Brannan, at *4-6 (citing Reinsdorf, at 628; FTC v. Lights of America Inc., 2012

                                                              23    U.S. Dist. LEXIS 17212, 2012 WL 695008 at *2 (C.D.Cal. Jan. 20, 2012); Housing Rights

                                                              24    Center v. Sterling, 2005 U.S. Dist. LEXIS 44769, 2005 WL 3320739 at *8 (C.D.Cal. Mar. 2,

                                                              25    2005); Cottle—Banks v. Cox Communications, Inc., 2013 U.S. Dist. LEXIS 72070, 2013 WL

                                                              26    2244333 at *14 (S.D.Cal. May 21, 2013); Aguirre v. Home Depot U.S.A., Inc., 2012 U.S. Dist.

                                                              27    LEXIS 119979, 2012 WL 3639074 at *3 (E.D.Cal. Aug. 23, 2012)).

                                                              28

                                                                                                                      6
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 7 of 14


                                                               1           B.      The Mark Existed In Groupon Media.

                                                               2           The prerequisite of the existence of the document or content is met here. There is no real

                                                               3    question that the Mark existed and/or exists in Groupon-controlled media. 3 Exhibit 8 reveals

                                                               4    same emphatically on numerous pages. See e.g. Exhibit 8, p. 5:12-8:10, 8:31-27:5. The Second

                                                               5    Mason Declaration discusses, with great technological sophistication, such existence. Moreover,

                                                               6    Mr. Mason is clearly an expert given his background.

                                                               7           C.      Groupon Has Engaged In Spoliation.

                                                               8                   1.      Groupon Failed To Preserve The Groupon-Controlled Media Using

                                                               9                           The Mark.

                                                              10           Groupon failed to preserve the evidence showing the illegal use of the Mark by Groupon

                                                              11    in Groupon-controlled media. While it is true that Groupon has, to date, been unwilling to admit

                                                              12    to the destruction and/or failure to preserve the relevant content, that does not mean such
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13    destruction or failure has not occurred. Indeed, all evidence is to the contrary. Notably, Groupon
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14    has emphatically stated that the relevant content does not exist. What appears to be true is that
                           Las Vegas, Nevada 89130




                                                              15    the relevant content does exist and that Groupon’s unwillingness to produce documents bearing

                                                              16    such content coupled with Groupon’s contention of non-existence leads inexorably to the

                                                              17    conclusion of spoliation. Plaintiff notified Groupon of Groupon’s improper use of the Mark on or

                                                              18    about August 7, 2018, the same date that Groupon created and used the Salient Example. Exhibit

                                                              19    1; Exhibit 4. Plaintiff filed the complaint on December 10, 2018 [ECF No. 1]. Groupon

                                                              20    disclaimed the existence of any Groupon-controlled media using the Mark, including, without

                                                              21    limitation, disclaiming the existence of the Salient Example, Exhibit 3, p.6:23-28; Exhibit 6,

                                                              22    p.2:2-4; Exhibit 7, p. 52-109. As Groupon unequivocally disclaimed the existence of the

                                                              23    Groupon-controlled media using the Mark, which is known to exist and is obviously critical to

                                                              24    Plaintiff’s case, Groupon failed to take reasonable steps to preserve this evidence. Groupon’s

                                                              25    intent to deprive Plaintiff of the Groupon-controlled media using the Mark is evident due to

                                                              26    Groupon’s unequivocal disclaimer of the existence of such evidence that is, in fact, known to

                                                              27
                                                                    3
                                                                     Given Groupon’s disclaimer of existence of the Mark in any Groupon-controlled media,
                                                              28    Plaintiff has concerns as to the extent that the Mark existed/exists in Groupon-controlled media.

                                                                                                                     7
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 8 of 14


                                                               1    exist and known to be in Groupon’s custody, control, or possession. After Groupon used the

                                                               2    Mark on or about August 7, 2018 and Plaintiff disputed such use on that same day, Groupon’s

                                                               3    blanket disclaimer of the existence, “on Groupon’s site or in Groupon’s universe,” Exhibit 6,

                                                               4    p.2:2-4, of any Groupon-controlled media using the Mark blatantly indicates deception. The

                                                               5    deception is compounded in Groupon’s maintaining the blanket disclaimer of existence of any

                                                               6    such use of the Mark by Groupon after: 1) the complaint pointed Groupon to existence of such

                                                               7    use of the Mark by Groupon; 2) Plaintiff’s counsels’ discussion with Groupon’s counsel of the

                                                               8    existence of such use of the Mark by Groupon that appears in metadata controlled by Groupon;

                                                               9    and 3) the expert testimony provided in the Second Mason Declaration. Groupon’s continued

                                                              10    assertion of the incorrect unequivocal statement that the Groupon-controlled media using the

                                                              11    Mark never existed, after so much information has been provided to Groupon regarding

                                                              12    existence of same, can only be made intentionally, in an effort to deceive and prevent Plaintiff
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13    from building its case.
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14                   2.         Restoration Or Replacement Of The Groupon-Controlled Media
                           Las Vegas, Nevada 89130




                                                              15                              Using The Mark Is Not Viable.

                                                              16           Restoration or replacement does not appear to be an option. The Groupon-controlled

                                                              17    media using the Mark cannot be restored or replaced through additional discovery because

                                                              18    Groupon has disclaimed the existence of any Groupon-controlled media using the Mark.

                                                              19    Preexistence of evidence must logically be a prerequisite to restoration or replacement. In the

                                                              20    instant case, Groupon unequivocally claims the Mark has never appeared in any Groupon-

                                                              21    controlled media. Groupon thus forecloses upon the potential construct of restoration or

                                                              22    replacement. Obviously, if Mr. Mason is to be believed in addition to Groupon’s emphatic

                                                              23    insistence that no Groupon-controlled media using the Mark ever existed, the only conclusion is

                                                              24    that Groupon destroyed the Groupon-controlled media using the Mark. Restoration or

                                                              25    replacement are therefore essentially academic concepts in a scenario such as in this case, where

                                                              26    Groupon has clearly insisted that no Groupon-controlled media using the Mark has ever existed,

                                                              27    after being provided and re-provided with notice several times of the existence of Groupon-

                                                              28    controlled media using the Mark.

                                                                                                                     8
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 9 of 14


                                                               1                   3.      Plaintiff Need Not Show Prejudice In Order To Receive An Adverse

                                                               2                           Inference Related To Groupon’s Spoliation.

                                                               3           As Groupon intended to deprive Plaintiff of the use of Groupon-controlled media using

                                                               4    the Mark, Plaintiff need not show prejudice in order to obtain an adverse instruction against

                                                               5    Groupon. In a spoliation analysis, a finding of intent to deprive another party of the use of

                                                               6    information in litigation eliminates the requirement that the non-spoliating party be prejudiced by

                                                               7    the spoliation, OmniGen Research, LLC, at *371-72. Therefore, as Groupon’s intent to deprive

                                                               8    Plaintiff is clear, without a showing of prejudice, a jury instruction is warranted regarding an

                                                               9    adverse presumption against Groupon.

                                                              10                   4.      The Severe Prejudice Groupon Caused Plaintiff Is Patent.

                                                              11           The Groupon-controlled media using the Mark is critical evidence in

                                                              12    Plaintiff’s intellectual property misuse monopolization, direct registered mark infringement,
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13    misappropriation of commercial properties, and unjust enrichment claims (the “Intellectual
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14    Property-Related Claims”), and Groupon has deprived Plaintiff of this evidence as well as
                           Las Vegas, Nevada 89130




                                                              15    undermined the Court’s ability to enter a judgment based on such evidence. Such actions have

                                                              16    warranted even case terminating sanctions for the spoliation of evidence pursuant to FRCP

                                                              17    37(e). OmniGen Research, LLC, at 372*. Plaintiff is clearly severely prejudiced by Groupon’s

                                                              18    destruction of the evidence critical to Plaintiff’s Intellectual Property-Related Claims.

                                                              19           D.      Groupon’s Spoliation Merits Sanctions.

                                                              20           Groupon’s deceptive intent to destroy the Groupon-controlled media using the Mark

                                                              21    warrants, at a minimum, a presumption that Groupon is liable for each of the Intellectual

                                                              22    Property-Related Claims based upon Groupon’s destruction of evidence of the existence of the

                                                              23    Mark in Groupon-controlled media and the prejudice which Groupon has inflicted on Plaintiff

                                                              24    warrants sanctions necessary to cure such prejudice, including, without limitation, attorneys’ fees

                                                              25    and costs necessitated by Groupon’s spoliation. FRCP 37(e)(2)(B) provides that “the court […]

                                                              26    upon finding that the party acted with the intent to deprive another party of the information’s use

                                                              27    in the litigation may […] instruct the jury that it may or must presume the information was

                                                              28    unfavorable to the party.” The adverse inference instructions of FRCP(e) are not dispositive of a

                                                                                                                      9
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 10 of 14


                                                               1    case. Cordoba v. Pulido, No. C 12-04857 SBA, 2017 U.S. Dist. LEXIS 123664, at *2 (N.D. Cal.

                                                               2    Aug. 4, 2017). An adverse inference against Groupon is necessary in this matter due to

                                                               3    Groupon’s intentional spoliation of evidence critical to Plaintiff’s Intellectual Property-Related

                                                               4    Claims. In destroying Groupon-controlled media evidencing existence of the Mark, Groupon has

                                                               5    foreclosed upon Plaintiff’s fair and appropriate exploration and presentation of Plaintiff’s

                                                               6    Intellectual Property-Related Claims. Groupon has also foreclosed presentation of such evidence

                                                               7    to a jury and has thus undermined the Court’s orderly administration of justice. Therefore, a

                                                               8    presumption that Groupon is liable for all Intellectual Property-Related Claims is, at a minimum,

                                                               9    appropriate for presentation to the jury due to Groupon’s destruction of evidence of the existence

                                                              10    of the Mark in Groupon-controlled media. In addition, monetary sanctions are appropriate.

                                                              11    “There is no requirement in Rule 37(e) or the Committee Notes that a court must make a finding

                                                              12    of bad faith before imposing monetary sanctions, and district courts have imposed monetary
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13    sanctions pursuant to Rule 37(e)(1).” Spencer, at *5 (citing e.g., Blumenthal Distributing, Inc. v.
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14    Herman Miller, Case No. ED CV 14-1926-JAK (SPx), 2016 U.S. Dist. LEXIS 184932, 2016
                           Las Vegas, Nevada 89130




                                                              15    WL 6609208, at *26 (C.D. Cal. July 12, 2016), adopted in part by 2016 U.S. Dist. LEXIS

                                                              16    184930, 2016 WL 6901696 (C.D. Cal. Sept. 2, 2016); Matthew Enterprise, Inc. v. Chrysler Grp.

                                                              17    LLC, Case No. 13-cv-04236-BLF, 2016 U.S. Dist. LEXIS 67561, 2016 WL 2957133, at *5

                                                              18    (N.D. Cal. May 23, 2016)). Pursuant to FRCP 37(e)(1), upon a finding of prejudice, a court is

                                                              19    authorized to employ measures “no greater than necessary to cure the prejudice.” FRCP

                                                              20    37(e)(1). 4 The range of measures to cure prejudice is quite broad and “[m]uch is entrusted to the

                                                              21    court’s discretion.” Spencer, at *4-5 (citing Committee Notes on Rules – 2015 Amendment).

                                                              22    Groupon’s spoliation necessitated, including, without limitation, the filing of the instant Motion,

                                                              23    filing a reply, and potentially attending a hearing on the Motion, and Plaintiff therefore seeks an

                                                              24    award of such fees and costs.

                                                              25

                                                              26

                                                              27

                                                              28    4
                                                                        OmniGen Research, LLC, at *371-72

                                                                                                                     10
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 11 of 14


                                                               1           E.      Groupon’s Actions Warrant Sanctions Pursuant To The Court’s Inherent

                                                               2                   Authority.

                                                               3           Separately and distinctly from the spoliation analysis, sanctions are warranted pursuant to

                                                               4    the Court’s inherent authority due to Groupon misrepresentations that the Groupon-controlled

                                                               5    media using the Mark never existed, thereby preventing presentation of such evidence critical to

                                                               6    Plaintiff’s case. District courts have “inherent power to levy appropriate sanctions against a party

                                                               7    who prejudices its opponent through the spoliation of evidence.” Hall v. City of Depoe Bay, No.

                                                               8    3:17-cv-00479-JR, 2018 U.S. Dist. LEXIS 166640, at *11 (D. Or. June 28, 2018) (citing Leon, at

                                                               9    958; Apple Inc., at 985). 5 The Ninth Circuit has approved the use of adverse inferences as

                                                              10    sanctions for spoliation of evidence, and trial courts have widely adopted the Second Circuit’s

                                                              11    three-part test, which provides that:

                                                              12                   [A] party seeking an adverse inference instruction based on the
                                                                                   destruction of evidence must establish[:] (1) that the party having
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13                   control over the evidence had an obligation to preserve it at the
                      7495 West Azure Drive, Suite 233




                                                                                   time it was destroyed; (2) that the records were destroyed ‘with a
GIBSON LOWRY LLP




                                                              14                   culpable state of mind’; and (3) that the evidence was ‘relevant’ to
                           Las Vegas, Nevada 89130




                                                                                   the party’s claim or defense such that a reasonable trier of fact
                                                              15                   could find that it would support that claim or defense. (Internal
                                                                                   citations omitted).
                                                              16

                                                              17    Apple Inc., at 989-90. The Court has inherent power to sanction in the form of attorneys’ fees

                                                              18    against a party or counsel who acts “in bad faith, vexatiously, wantonly, or for oppressive

                                                              19    reasons.” Leon, at 961 (citing Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th

                                                              20    Cir. 1997)). A party may demonstrate bad faith “by delaying or disrupting the litigation.” Leon.

                                                              21    at 649 (internal quotation marks and citation omitted). The monetary sanction amount must be

                                                              22    reasonable. Leon, at 649 (citing Brown v. Baden (In re Yagman), 796 F.2d 1165, 1184 (9th Cir.),

                                                              23    as amended by 803 F.2d 1085 (1986) (reviewing a Rule 11 sanction but announcing a standard

                                                              24    applicable to other sanctions as well)). A party’s destruction of evidence qualifies as willful if the

                                                              25    party has “some notice that the documents were potentially relevant to the litigation before they

                                                              26
                                                                    5
                                                              27      Please see also Commercial Ins. Co. v. Gonzalez, 512 F.2d 1307, 1314 (1st Cir. 1975) (“It is
                                                                    elementary that if a party has evidence […] in its control and fails to produce it, an inference
                                                              28    may be warranted that the document would have been unfavorable.”)

                                                                                                                     11
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 12 of 14


                                                               1    were destroyed.” OmniGen Research, LLC, at *371 (citing Leon, at 959). Groupon axiomatically

                                                               2    has control of all Groupon-controlled media evidencing existence of the Mark. Groupon

                                                               3    destroyed the records of Groupon-controlled media evidencing the existence of the Mark with a

                                                               4    culpable state of mind (as Groupon still claims that such media never existed, in contravention to

                                                               5    the Second Mason Declaration). Groupon-controlled media evidencing the existence of the Mark

                                                               6    is patently relevant to the Intellectual Property-Related Claims. Groupon’s actions in disclaiming

                                                               7    the existence of the Mark in all Groupon-controlled media deprives Plaintiff of evidence critical

                                                               8    to Plaintiff’s Intellectual Property-Related Claims and also undermines the Court’s ability to

                                                               9    reach a rightful decision regarding such claims. Through destroying evidence of Groupon-

                                                              10    controlled media evidencing the existence of the Mark, Groupon has undermined the expeditious

                                                              11    resolution of this case, the Court’s ability to manage its docket, severely prejudiced Plaintiff,

                                                              12    and intentionally attempts to frustrate disposition of this case on its merits (especially in
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13    conjunction with Groupon’s filing of its Motion to Dismiss [ECF No. 9] and Motion for
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14    Discovery Stay [ECF No. 12]). Therefore, pursuant to the Court’s inherent authority, an adverse
                           Las Vegas, Nevada 89130




                                                              15    inference should be granted against Groupon providing that Groupon is liable for each of the

                                                              16    Intellectual Property-Related Claims based upon Groupon’s destruction or and/or intentional

                                                              17    concealment of the Groupon-controlled media evidencing existence of the Mark by way of

                                                              18    persistent misrepresentations regarding the non-existence of any Groupon-controlled media

                                                              19    evidencing existence of the Mark. Additionally, Groupon should pay Plaintiff’s attorneys’ fees

                                                              20    and costs necessitated by Groupon’s deceptive, unequivocal misrepresentations that no Groupon-

                                                              21    controlled media evidencing existence of the Mark ever existed, including, without limitation,

                                                              22    fees and costs incurred by Plaintiff in filing this Motion, filing a reply, and attending a hearing

                                                              23    on the Motion.

                                                              24    IV.    CONCLUSION

                                                              25           For the reasons set forth herein, Plaintiff respectfully requests that this Court grant

                                                              26    Plaintiff’s Motion and order: 1) Groupon to pay Plaintiff attorneys’ fees and costs attributable to

                                                              27

                                                              28

                                                                                                                      12
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 13 of 14


                                                               1    Groupon’s spoliation, 6 including, without limitation, for Plaintiff’s having to file the instant

                                                               2    Motion, a reply, and attend any hearings regarding this Motion due to Groupon’s spoliation; and

                                                               3    2) that the jury be instructed regarding a presumption of Groupon’s liability with respect to each

                                                               4    of the Intellectual Property-Related Claims.

                                                               5             Respectfully submitted this 9th day of July, 2019.

                                                               6                                                     GIBSON LOWRY LLP

                                                               7
                                                                                                                By   /s/ Kristina Miletovic
                                                               8                                                     STEVEN A. GIBSON, ESQ.
                                                                                                                     Nevada Bar No. 6656
                                                               9                                                     sgibson@gibsonlowry.com
                                                                                                                     KRISTINA MILETOVIC, ESQ.
                                                              10
                                                                                                                     Nevada Bar No. 14089
                                                              11                                                     kmiletovic@gibsonlowry.com
                                                                                                                     7495 West Azure Drive, Suite 233
                                                              12                                                     Las Vegas, Nevada 89130
                                                                                                                     (702) 541-7888 Telephone
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13                                                     (702) 541-7899 Facsimile
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                                                                                     Attorneys for Plaintiff
                                                              14
                           Las Vegas, Nevada 89130




                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28    6
                                                                        Itemized billing evidencing same shall be provided upon the Court’s request.

                                                                                                                      13
                                                                   Case 2:18-cv-02342-APG-VCF Document 23 Filed 07/09/19 Page 14 of 14


                                                               1                                   CERTIFICATE OF SERVICE

                                                               2           Pursuant to Local Rule 5 of this Court, I certify that I am an employee of Gibson Lowry

                                                               3    LLP and that on July 9, 2019, I caused a correct copy of the foregoing PLAINTIFF’S

                                                               4    MOTION FOR SPOLIATION SANCTIONS AND SANCTIONS PURSUANT TO THE

                                                               5    COURT’S INHERENT AUTHORITY to be served via CM/ECF to:

                                                               6    Mark E. Ferrario
                                                                    ferrariom@gtlaw.com
                                                               7    Tyler Andrews
                                                                    andrewst@gtlaw.com
                                                               8    Greenberg Traurig, LLP
                                                                    10845 Griffith Peak Drive, Suite 600
                                                               9    Las Vegas, Nevada 89135
                                                                    Counsel for Groupon, Inc.
                                                              10
                                                                                                               /s/ Rebecca M. Oakley
                                                              11                                               An employee of Gibson Lowry LLP

                                                              12
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14
                           Las Vegas, Nevada 89130




                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                  14
